OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                     AUSTIN




Honorable Shrlbg X. Lang
county Attcmay
Jefferson County
Beauwat, Taaur
Eem!   sir:                         opinion 30. o-n19
                                    Rs: County Txrasurar*s
                                         Ua*lnitte
                                                 salary,
                                         JaficarsonCoun
                                                      A*
              Your lottar of Junr 28 propound the
gua8tiona1




       is mtitlad to reoefva 0
       him to retain
Hmorablo       Shelby !c.Long. Jrge 2


             "The laet prsoedlng *edera Culau~ 0r
       daifarson  County show tha County to hnva
       191,942 lnhebl&nk.     The Couity Roasure?
       ha8 boa  re8aivl~g uid ratalnlng pttr8mallY
       $*.OO par swnthealary   from oh4 ReMsmut
       Navigation DI&rlot uadar tha provlslcaa
       of Artlolo 822l, as mtaadod. Aote 194l -
       b7tE Legialatura,P. 752, oh. 471, and
       $600.00 par m     fra Ro8d Dl8trlat Ro. 1
       a8 pxovlded antlerArt10183943-b, Y.A.C.S.”

          As stated in your lottar, the latest pr404dlng
l%drml  cansue applloabls to Jatf4rnon CoaBty shora th4
Ch&Btl t0 hOV0 8 pO@atiOll  Oi 192,942. (AttCWM) @4B4?41*4
0plalon Ho. O-6499).

           Ia the 0888 of tMttw8t   v. Iimrl8 County. 129
5. %  (2) S43 (ia whiah a-~~.
rolt af error), the Qalvrlrtan Co&Fof    ~Ci<~-Ap~ppt&
b&or8 it the mxirpars crompensati3n allovmblr to the County
hueaarer in Couutle8 of am8 t&n 190 000 pepalatlo&
unQerthekm8exlstlngLgl936.         Seotfon 19, Mtlole
J9120, Vernan'B Aonotmted Civil Miatata8, &olamd      that:

               ~ovlslons o?      this    3eatlonshell apply to
       ai?b   00m-d   113 680h   000nty   in   the   st8te   or   h1a8
       bavlog a poptilation      la 0x0888
                                     of 0a4 huadred and
       nlaety (190,OW) thouti    lnhabltsnti, 8eeardlrrg -
       to the lA8b preeedlag ~4d4r4lC4MU8."
               mlbwotlon   (a) or !a8t1un,19. maprcr*pwldrd               that
thoCwaloolone?oCW~?tof             aeh      8whCuantfaohall     44t4mlno
annually the oalary to ba paid             to thr County  Treaoarar at’
8 reaomabla M    sot tn arooad Thrao Thousand, Sir                   Hun4red
(4~,600.00)      Ddlaro per annamm.
               0thor provl8loa8 of       tha   offloerswluy         18~
(in 8oocdanoa with tha nquixument  at the menbent
to Sqtloa 61 of &rtlolo XVI of the ~onstltutlan) roqulrod
thatall offlea* omgmuated    oaananaual~l.uy      beisla~,
88oount for 8nd my  into the Offloors* Saluy fund of
the eouaty, all Ilass,ommiaslo~ and onqmaetiom     of
offloe othar than the 8818ry allowed thaa by law.
.




    ..